In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 15-369V
                                         (Not to be published)

*************************
                           *                                    Special Master Corcoran
CARMEN MORENO LOZANO,      *
                           *
               Petitioner, *                                    Filed: November 28, 2018
                           *
          v.               *
                           *                                    Decision by Proffer; Damages;
SECRETARY OF HEALTH        *                                    Acute Disseminated Encephalomyelitis
AND HUMAN SERVICES,        *                                    (“ADEM”); Diptheria-Tetanus-Acelluar
                           *                                     Pertussis (“Tdap”) Vaccine; Life Care Plan.
               Respondent. *
                           *
*************************

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Robert P. Coleman, III, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On April 13, 2015, Carmen Moreno Lozano filed a petition seeking compensation under
the National Vaccine Injury Compensation Program.2 ECF No. 1. Petitioner alleged that she
developed acute disseminated encephalomyelitis (“ADEM”) as a result of the diptheria-tetanus-
acellular pertussis (“Tdap”) vaccine she received on July 15, 2012. Id. at 1.

        On July 21, 2015, Respondent filed his Rule 4(c) Report, in which he indicated that he did
not find this case to be appropriate for compensation. The parties briefly attempted to engage in

1
  This Decision will be posted on the United States Court of Federal Claims website, and in accordance with the E-
Government Act of 2002, 44 U.S.C. § 3501 (2012). This means the Decision will be available to anyone with access
to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published
decision’s inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
Otherwise, the whole Decision will be available to the public in its current form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
settlement negotiations but were unable to reach an agreement. Both parties filed expert reports,
medical literature, and prehearing briefs over the coming months, and an entitlement hearing was
held on June 14, 2017.

       On August 4, 2017, I issued a ruling finding that Mrs. Lozano had successfully
demonstrated entitlement to compensation under the Vaccine Act. ECF No. 43. In an order filed
that same day, I directed the parties to resolve the question of what damages Ms. Lozano should
receive. Damages Order, ECF No. 44.

       After almost sixteen months of damages negotiations, Respondent filed a proffer proposing
an award of compensation. ECF No. 71. I have reviewed the file, and based upon that review, I
conclude that Respondent’s Proffer (as attached hereto) is reasonable. I therefore adopt it as my
decision in awarding damages on the terms set forth therein.

         The Proffer proposes:

         •   A lump sum payment of $1,199,216.86, representing compensation for life care
             expenses expected to be incurred during the first year after judgment ($17,131.66), lost
             earnings ($922,617.19), pain and suffering ($200,000.00), and past unreimburseable
             expenses ($59,468.01), in the form of a check payable to Petitioner; and

         •   An amount sufficient to purchase an annuity contract, subject to the conditions
             described in the attached Proffer (see Proffer at 3; Proffer App’x A at 1–4), that will
             provide periodic payments to Ms. Lozano for the items contained in the life care plan.

Proffer at 3. These amounts represent compensation for all elements of compensation under
Vaccine Act Section 15(a) to which Petitioner is entitled.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3

         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master
3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
             Case 1:15-vv-00369-UNJ Document 71 Filed 11/28/18 Page 1 of 5

                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS


CARMEN MORENO LOZANO,

                  Petitioner,

v.                                                              No. 15-369V ECF
                                                                Special Master Corcoran
SECRETARY OF HEALTH AND
HUMAN SERVICES,

                  Respondent.



               RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

I.       Items of Compensation

         A.       Life Care Items

         Respondent engaged life care planner Linda Curtis, RN, MS, CCM, CNLCP, and

petitioner engaged Maureen Clancy, RN, BSN, CLCP, to provide an estimation of Carmen

Moreno Lozano’s future vaccine-injury related needs. For the purposes of this proffer, the term

“vaccine related” is as described in the Special Master’s Ruling on Entitlement, filed August 4,

2017. All items of compensation identified in the life care plan are supported by the evidence,

and are illustrated by the chart entitled Appendix A: Items of Compensation for Carmen Moreno

Lozano, attached hereto as Tab A. 1 Respondent proffers that Carmen Moreno Lozano should be

awarded all items of compensation set forth in the life care plan and illustrated by the chart

attached at Tab A. 2 Petitioner agrees.


         1
           The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual benefit years
run from the date of judgment up to the first anniversary of the date of judgment, and every year thereafter up to the
anniversary of the date of judgment.

         2
          The parties have no objection to the proffered award of damages. Assuming the Special Master issues a
damages decision in conformity with this proffer, the parties intend to waive their right to seek review of such
damages decision, recognizing that respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(f), to seek
                                                         -1-
               Case 1:15-vv-00369-UNJ Document 71 Filed 11/28/18 Page 2 of 5

          B.       Lost Earnings

          The parties agree that based upon the evidence of record, Carmen Moreno Lozano has

suffered past loss of earnings and will suffer a loss of earnings in the future. Therefore,

respondent proffers that Carmen Moreno Lozano should be awarded lost earnings as provided

under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Respondent proffers that the appropriate

award for Carmen Moreno Lozano’s lost earnings is $922,617.19. Petitioner agrees.

          C.       Pain and Suffering

          Respondent proffers that Carmen Moreno Lozano should be awarded $200,000.00 in

actual and projected pain and suffering. This amount reflects that any award for projected pain

and suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          D.       Past Unreimbursable Expenses

          Evidence supplied by petitioner documents Carmen Moreno Lozano’s expenditure of past

unreimbursable expenses related to her vaccine-related injury. Respondent proffers that

petitioner should be awarded past unreimbursable expenses in the amount of $59,468.01.

II.       Form of the Award

          The parties recommend that the compensation provided to Carmen Moreno Lozano

should be made through a combination of lump sum payments and future annuity payments as

described below, and request that the Special Master’s decision and the Court’s judgment award

the following: 3




review of the Special Master’s August 4, 2017 decision finding petitioner entitled to an award under the Vaccine
Act. This right accrues following entry of judgment.

         3
           Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses, future lost
earnings, and future pain and suffering.

                                                         -2-
            Case 1:15-vv-00369-UNJ Document 71 Filed 11/28/18 Page 3 of 5

        A. A lump sum payment of $1,199,216.86, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($17,131.66), lost earnings

($922,617.19), pain and suffering ($200,000.00), and past unreimbursable expenses

($59,468.01), in the form of a check payable to petitioner, Carmen Moreno Lozano.

        B. An amount sufficient to purchase an annuity contract, 4 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company 5 from

which the annuity will be purchased. 6 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner,

Carmen Moreno Lozano, only so long as Carmen Moreno Lozano is alive at the time a particular

payment is due. At the Secretary’s sole discretion, the periodic payments may be provided to

petitioner in monthly, quarterly, annual or other installments. The “annual amounts” set forth in

the chart at Tab A describe only the total yearly sum to be paid to petitioner and do not require

that the payment be made in one annual installment.




        4
           In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
        5
          The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of
any mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings
from two of the following rating organizations:

                 a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                 b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                 c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                 AAA;

                 d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                 AA+, or AAA.

                                                       -3-
              Case 1:15-vv-00369-UNJ Document 71 Filed 11/28/18 Page 4 of 5

         1.       Growth Rate

         Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

         2.       Life-contingent annuity

         Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as she, Carmen Moreno Lozano, is alive at the time that a particular

payment is due. Written notice shall be provided to the Secretary of Health and Human Services

and the Life Insurance Company within twenty (20) days of Carmen Moreno Lozano’s death.

         3.       Guardianship

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.     Summary of Recommended Payments Following Judgment

         A.       Lump Sum paid to petitioner, Carmen Moreno Lozano:                                $1,199,216.86

         B.       An amount sufficient to purchase the annuity contract described
                  above in section II.B.




         6
           Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case consistent
with the Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System
of Records, No. 09-15-0056.
                                                         -4-
        Case 1:15-vv-00369-UNJ Document 71 Filed 11/28/18 Page 5 of 5

                                   Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   C. SALVATORE D’ALESSIO
                                   Acting Director
                                   Torts Branch, Civil Division

                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   HEATHER L. PEARLMAN
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   /s/Robert P. Coleman III
                                   ROBERT P. COLEMAN III
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U. S. Department of Justice
                                   P.O. Box l46, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Direct dial: (202) 305-0274

Dated: November 28, 2018




                                     -5-
                                  Case 1:15-vv-00369-UNJ Document 71-1 Filed 11/28/18 Page 1 of 4
                                              Appendix A: Items of Compensation for Carmen Moreno Lozano                                      Page 1 of 4

                                           Lump Sum
                                          Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION      G.R. * M        Year 1         Year 2        Years 3-5       Year 6         Year 7        Years 8-10      Year 11       Years 12-21
                                              2018           2019         2020-2022        2023           2024         2025-2027        2028         2029-2038
BCBS Premium                 5%       M        6,713.04       6,713.04       6,713.04       6,713.04       6,713.04       6,713.04       6,713.04        6,713.04
Medicare Part B Deductible   5%
Medigap                      5%       M
Medicare Part D              5%       M
Primary Care                 5%   *              15.00           15.00          15.00          15.00          15.00          15.00          15.00           15.00
Neurologist                  5%   *             120.00          120.00          90.00          60.00          60.00          60.00          30.00           30.00
Urologist                    5%   *              90.00           60.00          30.00          30.00          30.00          30.00          30.00           30.00
Opthal-mologist              5%   *              30.00           30.00          30.00          30.00          30.00          30.00          30.00           30.00
Future Specialists           5%   *              30.00            6.00           6.00           6.00           6.00           6.00           6.00            6.00
Labs                         5%   *              15.00           15.00          15.00          15.00          15.00          15.00          15.00           15.00
MRI                          5%   *             150.00
Bladder Ultrasound           5%   *              75.00           25.00          25.00          25.00          25.00          25.00          25.00           25.00
Gabapentin                   5%   *              60.00           60.00          60.00          60.00          60.00          60.00          60.00           60.00
Folate                       5%   *              60.00           60.00          60.00          60.00          60.00          60.00          60.00           60.00
Myrbetriq                    5%   *              60.00           60.00          60.00          60.00          60.00          60.00          60.00           60.00
Senna                        4%                  17.62           17.62          17.62          17.62          17.62          17.62          17.62           17.62
Advil                        4%                  42.07           42.07          42.07          42.07          42.07          42.07          42.07           42.07
PT                           4%   *              45.00           22.50          22.50          22.50          22.50          22.50          22.50           22.50
ST                           4%   *              45.00           15.00          15.00          15.00          15.00          15.00          15.00           15.00
Acupuncture                  4%   *             210.00          210.00
Massage Therapy              4%                 840.00          840.00         420.00         420.00         420.00         420.00
Counselor                    4%   *             180.00          180.00          36.00          36.00          36.00          36.00          36.00           36.00
Bilateral Hand Splints       4%                  45.98           45.98          45.98          45.98          45.98          45.98          45.98           45.98
Cane                         4%   *                                                                            3.00           0.60           0.60            0.60
Walker                       4%   *
Scooter                      4%   *             169.90           33.98          33.98          33.98          33.98          33.98          33.98           33.98
Scooter Batteries            4%   *                              23.00          23.00          23.00          23.00          23.00          23.00           23.00
Scooter Maint                4%   *                              15.00          15.00          15.00          15.00          15.00          15.00           15.00
Manual WC                    4%   *              15.90            3.18           3.18           3.18           3.18           3.18           3.18            3.18
Shower Chair                 4%                 100.38           20.08          20.08          20.08          20.08          20.08          20.08           20.08
Hand Held Shower             4%                  34.15            6.83           6.83           6.83           6.83           6.83           6.83            6.83
Over the Toilet Commode      4%                  48.21            9.64           9.64           9.64           9.64           9.64           9.64            9.64
                                    Case 1:15-vv-00369-UNJ Document 71-1 Filed 11/28/18 Page 2 of 4
                                                Appendix A: Items of Compensation for Carmen Moreno Lozano                                                   Page 2 of 4

                                            Lump Sum
                                           Compensation      Compensation    Compensation     Compensation     Compensation     Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION        G.R. * M       Year 1           Year 2         Years 3-5         Year 6           Year 7          Years 8-10        Year 11         Years 12-21
                                               2018             2019          2020-2022          2023             2024           2025-2027          2028           2029-2038
Portable Grab Bars             4%                 209.85            13.99           13.99            13.99            13.99            13.99            13.99             13.99
Bed Rail                       4%                  89.00            17.80           17.80            17.80            17.80            17.80            17.80             17.80
Kitchen & Writing Aids         4%                 147.22            29.44           29.44            29.44            29.44            29.44            29.44             29.44
Grooming Items                 4%                 146.73            29.35           29.35            29.35            29.35            29.35            29.35             29.35
Kotex Pads                     4%    M            227.82           227.82          227.82           227.82           227.82           227.82           227.82            227.82
YMCA                           4%    M            564.00           564.00          564.00           564.00           564.00           564.00           564.00            564.00
Home Health Aide               4%    M          5,408.00         5,408.00        5,408.00         5,408.00         5,408.00         5,408.00         5,408.00        10,816.00
Mileage: PCP                   4%                    4.82            4.82            4.82             4.82             4.82              4.82            4.82              4.82
Mileage: Neurologist           4%                  19.87            19.87           14.90             9.94             9.94              9.94            4.97              4.97
Mileage: Urologist             4%                  12.64             8.42            4.21             4.21             4.21              4.21            4.21              4.21
Mileage: Opthalmologist        4%                    4.39            4.39            4.39             4.39             4.39              4.39            4.39              4.39
Mileage: Future Specialist     4%                    4.97            0.99            0.99             0.99             0.99              0.99            0.99              0.99
Mileage: PT                    4%                  13.82             6.91            6.91             6.91             6.91              6.91            6.91              6.91
Mileage: ST                    4%                    9.22            3.07            3.07             3.07             3.07              3.07            3.07              3.07
Mileage: Acupuncture           4%                  27.86            27.86
Mileage: Massage               4%                  69.55            69.55             34.78
Mileage: YMCA                  4%                 459.65           459.65            459.65           459.65           459.65          459.65           459.65             459.65
Driver's Eval                  4%                 500.00           100.00            100.00           100.00           100.00          100.00           100.00             100.00
Lost Earnings                                922,617.19
Pain and Suffering                           200,000.00
Past Unreimbursable Expenses                   59,468.01
Annual Totals                                1,199,216.86        15,644.85        14,739.04        14,669.30       14,672.30        14,669.90        14,214.93           19,622.93
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                          expenses ($17,131.66), lost earnings ($922,617.19), pain and suffering ($200,000.00), and past unreimbursable
                                          expenses ($59,468.01): $1,199,216.86.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                          Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                  Case 1:15-vv-00369-UNJ Document 71-1 Filed 11/28/18 Page 3 of 4
                                              Appendix A: Items of Compensation for Carmen Moreno Lozano                               Page 3 of 4


                                          Compensation   Compensation    Compensation    Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION      G.R. * M       Year 22       Years 23-27     Years 28-31      Year 32       Years 33-36   Years 37-Life
                                             2039         2040-2044       2045-2048         2049         2050-2053      2054-Life
BCBS Premium                 5%       M       6,713.04        6,713.04        6,713.04
Medicare Part B Deductible   5%                                                                183.00         183.00         183.00
Medigap                      5%       M                                                      1,980.00       1,980.00       1,980.00
Medicare Part D              5%       M                                                      2,006.52       2,006.52       2,006.52
Primary Care                 5%   *              15.00          15.00           15.00
Neurologist                  5%   *              30.00          30.00           30.00
Urologist                    5%   *              30.00          30.00           30.00
Opthal-mologist              5%   *              30.00          30.00           30.00
Future Specialists           5%   *               6.00           6.00            6.00
Labs                         5%   *              15.00          15.00           15.00
MRI                          5%   *
Bladder Ultrasound           5%   *              25.00          25.00           25.00
Gabapentin                   5%   *              60.00          60.00           60.00
Folate                       5%   *              60.00          60.00           60.00
Myrbetriq                    5%   *              60.00          60.00           60.00
Senna                        4%                  17.62          17.62           17.62           17.62          17.62          17.62
Advil                        4%                  42.07          42.07           42.07           42.07          42.07          42.07
PT                           4%   *              22.50          22.50           22.50          150.00         150.00         150.00
ST                           4%   *              15.00          15.00           15.00          150.00          75.00          75.00
Acupuncture                  4%   *
Massage Therapy              4%
Counselor                    4%   *              36.00          36.00
Bilateral Hand Splints       4%                  45.98          45.98           45.98           45.98          45.98          45.98
Cane                         4%   *               0.60           0.60                           29.99           6.00           6.00
Walker                       4%   *              16.15           3.23
Scooter                      4%   *              33.98          33.98           33.98          339.80         339.80         339.80
Scooter Batteries            4%   *              23.00          23.00           23.00          230.00         230.00         230.00
Scooter Maint                4%   *              15.00          15.00           15.00          150.00         150.00         150.00
Manual WC                    4%   *               3.18           3.18            3.18           31.80          31.80          31.80
Shower Chair                 4%                  20.08          20.08           20.08           20.08          20.08          20.08
Hand Held Shower             4%                   6.83           6.83            6.83            6.83           6.83           6.83
Over the Toilet Commode      4%                   9.64           9.64            9.64            9.64           9.64           9.64
                                    Case 1:15-vv-00369-UNJ Document 71-1 Filed 11/28/18 Page 4 of 4
                                                Appendix A: Items of Compensation for Carmen Moreno Lozano                                                   Page 4 of 4


                                          Compensation     Compensation     Compensation     Compensation     Compensation     Compensation
  ITEMS OF COMPENSATION        G.R. * M     Year 22         Years 23-27      Years 28-31       Year 32         Years 33-36     Years 37-Life
                                             2039           2040-2044        2045-2048          2049           2050-2053        2054-Life
Portable Grab Bars             4%                13.99             13.99            13.99           13.99             13.99            13.99
Bed Rail                       4%                17.80             17.80            17.80           17.80             17.80            17.80
Kitchen & Writing Aids         4%                29.44             29.44            29.44           29.44             29.44            29.44
Grooming Items                 4%                29.35             29.35            29.35           29.35             29.35            29.35
Kotex Pads                     4%    M          227.82            227.82           227.82          227.82            227.82           227.82
YMCA                           4%    M          564.00            564.00           564.00          564.00            540.00           540.00
Home Health Aide               4%    M       10,816.00        16,224.00        16,224.00        21,632.00        21,632.00        21,632.00
Mileage: PCP                   4%                 4.82              4.82             4.82            4.82              4.82             4.82
Mileage: Neurologist           4%                 4.97              4.97             4.97            4.97              4.97             4.97
Mileage: Urologist             4%                 4.21              4.21             4.21            4.21              4.21             4.21
Mileage: Opthalmologist        4%                 4.39              4.39             4.39            4.39              4.39             4.39
Mileage: Future Specialist     4%                 0.99              0.99             0.99            0.99              0.99             0.99
Mileage: PT                    4%                 6.91              6.91             6.91
Mileage: ST                    4%                 3.07              3.07             3.07
Mileage: Acupuncture           4%
Mileage: Massage               4%
Mileage: YMCA                  4%                 459.65           459.65          459.65           459.65           459.65           459.65
Driver's Eval                  4%                 100.00           100.00          100.00           100.00           100.00
Lost Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                  19,639.08       25,034.16        24,994.33        28,486.76        28,363.77        28,263.77
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                          expenses ($17,131.66), lost earnings ($922,617.19), pain and suffering ($200,000.00), and past unreimbursable
                                          expenses ($59,468.01): $1,199,216.86.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                          Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.